Title: To Benjamin Franklin from Jonathan Williams, Jr., 28 January 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Jan. 28. 1783.
As It is proper for every prudent Man to know on what Ground he proceeds before he engages too far, and as now we have a general Peace there can no longer be a Reason for keeping the Terms of it Secret, I beg you will kindly resolve the following Questions.
1 Does the Prohibition of English Goods in America cease, on Britains ceasing to be an Enemy?
If you cannot inform this positively, does it not appear probable it will be so, as that prohibition was the declared Consequence of the War?
2 May Tobacco already imported into France go to England, as it does to other Powers without any infringment of the Treaty, in short, will Tobacco be received there?
I have 800 hhds Tobacco on Sale, & I have some Vessells which propose to go to Liverpool & take Crockery Ware from thence to America, you therefore see the importance of these Questions & I trust you will answer me decisively excusing the Freedom.
My Father joins in the most respectfull Affection I am as ever most dutifully Your affectionate Kinsman
Jona Williams J

As there will be vessells now soon going hence to England I can get a passage for the few Prisoners remaining here if by treaty you are obliged to send them home, if not I will let them go as they can.

 
Notations: Jonath. Williams Nantes Jany. 28 1783 / [In William Temple Franklin’s hand:] Ansd by WTF.
